Citation Nr: 9912456	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  93-20 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to May 
1959.  

In a decision of March 1986, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for the 
cause of the veteran's death.  In a subsequent decision of 
July 1995, the Board found that new and material evidence had 
not been submitted sufficient to reopen the appellant's 
previously denied claim for service connection for the cause 
of the veteran's death.  However, in a January 1998 Order, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's July 1995 decision, and, in so 
doing, remanded the appellant's case to the Board for further 
action consistent with a January 1998 Joint Motion for 
Remand.  Accordingly, the case is once more before the Board 
for appellate review.  

The issue as to whether there was clear and unmistakable 
error in a March 1986 Board decision denying entitlement to 
service connection for the cause of the veteran's death is 
the subject of a separate decision.  


FINDINGS OF FACT

1.  In a decision of March 1986, the Board denied entitlement 
to service connection for the cause of the veteran's death.  

2.  Additional evidence submitted since the time of the March 
1986 Board decision does not bear directly or substantially 
upon the issue of service connection for the cause of the 
veteran's death, is cumulative and/or redundant, and, when 
taken in conjunction with evidence previously assembled, is 
not so significant that it must be considered in order to 
fairly decide the merits of the appellant's claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for the cause of the veteran's death in 
March 1986 is not new and material.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

2.  The decision of the Board of March 1986 denying the 
appellant's claim for service connection for the cause of the 
veteran's death is final, and the claim is not reopened.  
38 U.S.C.A. §§ 1131, 7104 (West 1991 & Supp. 1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  However, once entitlement to service connection 
for a given disorder has been denied by a decision of the 
Board, that determination is final.  In order to later reopen 
the claim, new and material evidence must be presented.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon a specific matter under 
consideration, which is neither cumulative nor redundant, and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

A review of the record in this case discloses that the 
veteran died on January [redacted], 1985.  The immediate cause 
of the veteran's death was acute myocardial infarction, due 
to, or as a consequence of, cardiac arrhythmia, due to, or as a 
consequence of, severe congestive heart failure.  Other 
significant conditions contributing to, but unrelated to the 
cause of, death were arteriosclerotic heart disease, 
prosthetic mitral valve, and chronic obstructive pulmonary 
disease.  In pertinent part, the appellant argues that the 
rheumatic heart disease first noted during the veteran's 
period of active military service did not, in fact, preexist 
his entry upon active service.  In the alternative, it is 
argued that, if in fact the veteran's rheumatic heart disease 
did preexist his entry upon active service, it underwent a 
clinically-identifiable increase in severity (which is to 
say, was aggravated) during his period of active military 
service.  

The Board observes that, at the time of its previous decision 
in March 1986, it was determined that the veteran's sole 
service-connected disability, an inguinal hernia, was not a 
factor in his death.  Further noted was that, while the 
veteran was, in fact, seen in service for a pulmonary 
problem, that episode was acute and transitory in nature, and 
resolved without residual disability.  Rheumatic heart fever, 
while not noted at service entrance, became evident only a 
short time following the veteran's entry upon active service.  
Data obtained for clinical purposes during the veteran's 
active service unequivocally established the preservice 
existence of rheumatic heart disease.  Moreover, the evidence 
in its entirety failed to demonstrate any permanent increase 
in severity of the veteran's preexisting heart disease during 
active service.  Based on such evidence, the Board concluded 
that the veteran's heart disease clearly preexisted his entry 
upon active service, and was not aggravated therein.  

Concerning cardiovascular disease other than rheumatic heart 
disease, the Board concluded that such disease was not 
present in service, or for many years following the veteran's 
discharge.  Under such circumstances, the Board was of the 
opinion that there existed no relationship between the 
veteran's arteriosclerotic heart disease and any incident or 
incidents of his period of active service.  As noted in a 
companion decision of this same date, the Board's conclusions 
were adequately supported by and consistent with the evidence 
then of record.  

Evidence submitted since the time of the March 1986 Board 
decision denying entitlement to service connection for the 
cause of the veteran's death consists only of various 
assertions and/or arguments by the appellant and her 
representatives.  Such "evidence" is new only in the sense 
that it was not previously of record, and is, most certainly, 
not material.  More to the point, it has yet to be 
demonstrated that the veteran's fatal heart disease was 
incurred in, aggravated by, or was in any way the result of 
some incident or incidents of his period of active military 
service.  Nor has evidence been presented showing that a 
service-connected disability caused or contributed 
substantially or materially to cause the veteran's death.  
The appellant's opinion that the veteran's fatal heart 
disease was in some way linked to service does not constitute 
competent medical evidence, inasmuch as there is no evidence 
that she is trained in the field of medicine.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Under such 
circumstances, and absent evidence of a demonstrated nexus, 
the appellant's claim for service connection for the cause 
the veteran's death must be denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the benefit sought on appeal is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 

